COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Senior Judge Hodges
Argued at Alexandria, Virginia


FRANK T. SLONKA

v.         Record No. 1478-94-4          MEMORANDUM OPINION * BY
                                      JUDGE JERE M. H. WILLIS, JR.
JOAN LOUISE PENNLINE, f/k/a                 OCTOBER 17, 1995
 JOAN LOUISE SLONKA


          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                     William D. Hamblen, Judge
           Stephen M. Farmer (Farmer & Stevens, on
           brief), for appellant.

           No brief or argument for appellee.



     On appeal from the denial of his motion for a reduction in

child support, Frank T. Slonka contends that the trial court

erred in not reducing his support obligation to the presumptive

amount under the guidelines in Code § 20-108.2.     We find no error

and affirm the judgment of the trial court.

     By final decree entered January 14, 1992, the trial court

awarded Ms. Pennline a divorce a vinculo matrimonii from Mr.
Slonka.   The decree incorporated by reference a property

settlement agreement entered into by the parties on February 19,

1991, which provided:
     11. CUSTODY AND VISITATION.

           A.     The parties shall have joint physical
                  custody of the parties minor children,


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                . . . where both parties share
                physical and custodial care of the
                minor children . . . .

     12.   SUPPORT AND MAINTENANCE FOR CHILDREN.

           The Husband agrees to pay to the Wife for the
           support and maintenance of . . . the minor
           children of the parties, the following . . .:
            Through August, 1991, the sum of Three
           Hundred Dollars ($300.00) per month and all
           of the monthly child care expenses incurred
           due to the Wife's employment; From September,
           1991 through August, 1992, the sum of Four
           Hundred Dollars ($400.00) and all of the
           monthly child care expenses . . .; and
           beginning September, 1992, the sum of Five
           Hundred Dollars ($500.00) per month and all
           of the monthly child care expenses . . . .
                  *    *    *    *     *    *    *

     21.   MODIFICATION.

           No modification or waiver of any of the terms
           of this Agreement shall be valid unless in
           writing and executed with the same formality
           as this Agreement.


     On October 9, 1992, Mr. Slonka moved to reduce his child

support obligation.   At an ore tenus hearing, both parties

presented their monthly expenses.    The trial court found there

had been no substantial change in either party's expenses and

that Mr. Slonka had failed to meet his threshold burden of

showing a material change justifying modification.   It denied his

motion for a reduction.

     On appeal, a panel of this Court held that the trial court

erred in requiring a change in circumstances other than the

guideline enactment. We said:
     [found] the case at bar analogous to Watkinson and
     Milligan, because the 1992 amendment to Code



                                 2
     § 20-108.2(G) created a new category for shared custody
     arrangements, which significantly changed the earlier
     guideline considerations and amounts.

     The trial judge erred in requiring an additional change
     in circumstances for a hearing other than the
     substantive guideline amendment which resulted in a
     significant disparity in the parties' support
     obligations. He failed to determine the presumptive
     amount of child support in accordance with Code
     § 20-108.2 and, if necessary, to make the required
     written findings explaining his reasons for deviating
     from that amount if found to be "unjust or
     inappropriate."


Slonka v. Pennline, 17 Va. App. 662, 665, 440 S.E.2d 423, 425

(1994) (citation omitted).   We reversed and remanded the case to

the trial court to conduct a hearing consistent with the opinion.
     On May 6, 1994, the trial court conducted a hearing to

consider the parties' financial circumstances and to determine

the presumptive guideline amount under Code § 20-108.2.      The

trial court determined that under the circumstances, the

presumptive amount of child support was "unjust and inappropriate

and that the factors enumerated in Sections 20-108.1(B)(16) and

20-108.1(B)(17) mandate deviation from [the Guidelines] . . . ."

     The enactment of the 1992 amendment to Code

§ 20-108.2(G)(13) established a new shared custody guidelines

category.   If the presumptive guideline amount differs

significantly from the amount of child support provided under a

property settlement agreement, that disparity is a change in

circumstances justifying review.       In this case, a significant

disparity existed between Mr. Slonka's child support obligation

under the property settlement agreement and the amount provided


                                   3
under the guidelines.   Although the disparity was a material

change requiring review, we find no error in the trial court's

determination that it did not require modification of the earlier

support award.

     On February 19, 1991, the parties entered into a property

settlement agreement which was incorporated into their final

divorce decree on January 14, 1992.   The agreement provided that

they would share custody of their two children equally.    Mr.

Slonka agreed to pay $500 a month in child support plus

additional child care and health care expenses.   The agreement

itself provided specifically for modification only upon written

agreement of the parties.
     At the October 9, 1992 hearing, the evidence showed the

parties' financial situation to be the same as when the property

settlement agreement was incorporated into the divorce decree.

The evidence showed that Mr. Slonka was paying $844 per month in

child support, and that if his obligation was calculated under

Code § 20-108.2(G)(3), the presumptive guideline amount would be

$54 per month.   Ms. Pennline testified that she had purchased a

home in reliance on the earlier agreement and that without the

current child support, she could not meet the children's

expenses.   On February 24, 1995, the custody decree was modified

so that while joint custody remained in both parents, physical

custody was placed solely with Ms. Pennline.

     The property settlement agreement, approved and incorporated




                                 4
into the divorce decree, provided adequately and properly for the

support of the parties' children.   The enactment of the

guidelines, although a change in circumstances, was not a change

requiring modification of the earlier award.

     We affirm the judgment of the trial court.

                                                   Affirmed.




                                5